Citation Nr: 0317101	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for arthritis of the left knee, prior to January 
7, 2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969 and from July 1973 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that granted service connection for traumatic 
arthritis of the left knee, and assigned a 10 percent 
evaluation, effective January 7, 2000.  The veteran has 
disagreed with the effective date of the award of service 
connection and the rating assigned for left knee arthritis.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for traumatic arthritis of the left knee will 
be addressed in the REMAND following the ORDER section below.  


FINDING OF FACT

X-ray study evidence of arthritis of the left knee was 
documented on September 30, 1998.


CONCLUSION OF LAW

The criteria for an effective date of September 30, 1998 for 
an award of service connection for traumatic arthritis of the 
left knee have been met.  38 C.F.R. § 3.400(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

With respect to the claim for an earlier effective date for 
an award of service connection for traumatic arthritis of the 
left knee, in light of the favorable determination, the Board 
finds that any failure to comply with the VCAA is not 
prejudicial to the veteran.  

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected left knee disability on January 11, 1999.

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  The veteran was seen on 
January 30, 1998 and reported "arthritis" pain in both 
knees.  He was treated in the orthopedic clinic on September 
30, 1998 for a history of knee pain.  An examination revealed 
patellofemoral crepitance.  An X-ray study of the left knee 
on that date revealed narrowing of the patellofemoral joint 
spaces and narrowing of the medial joint line.  The 
impression was degenerative joint changes, as described in 
the left knee.  

The veteran was afforded a VA examination of the joints in 
February 2000.  It was reported that X-ray studies of the 
left knee in September 1999 and on January 7, 2000 disclosed 
narrowing of the patellofemoral joint and narrowing of the 
medial joint compartment, clinically noted as indicating 
arthritis.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2002).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2002).

Service connection for residuals of a dislocation of the left 
knee was granted by a rating decision dated in May 1976.  As 
noted above, by rating action dated in April 2000, the RO 
granted service connection for traumatic arthritis of the 
left knee, and assigned a 10 percent evaluation, effective 
January 7, 2000.  This was predicated on the fact that the 
first clinical evidence demonstrating left knee arthritis was 
the X-ray study taken on that date.  However, the record 
clearly documents that the veteran was afforded an X-ray 
study of the left knee on September 30, 1998, and this also 
showed the presence of arthritis.  It must be observed that 
the veteran submitted a claim for an increased rating for his 
service-connected left knee disability in January 1999.  It 
was this claim that resulted in the separate grant of service 
connection for arthritis.  The Board concludes, accordingly, 
that September 30, 1998 is the proper effective date for the 
grant of service connection for traumatic arthritis of the 
left knee.  There is no basis in the record for an effective 
date prior to September 30, 1998 for the grant of service 
connection for traumatic arthritis of the left knee.  


ORDER

An effective date of September 30, 1998 for an award of 
service connection for traumatic arthritis of the left knee 
is granted.  


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).

In addition, the Board notes that in a statement received by 
the VA in March 2002, the veteran stated that he was 
receiving treatment at the VA Medical Center in Cincinnati, 
Ohio.  There is no indication in the record that the RO has 
attempted to obtain these records.  Finally, the Board 
observes that the most recent examination of the veteran's 
left knee disability was in February 2000.  The United States 
Court of Appeals for Veterans Claims has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for arthritis of the 
left knee .  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and severity of his left knee 
arthritis.  All necessary tests should be 
performed.  The examiner should comment 
on any functional impairment due to pain 
and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


